Henry, C. J.
We are satisfied with the conclusion reached by the court of appeals, viz., that the board could not remove Campbell, the chief of police, except for cause. The statute requires the board, when it appoints a chief, to fix the term for which he shall hold the office, and provides that he can only be removed for cause; and the board cannot evade the latter provision, either by neglecting or purposely omitting, to determine the period for which he shall hold the office. To concede to the board such authority would enable them to designate a term of office not warranted by the law, by appointing a chief to hold during their pleasure, and thus thwart the clearly expressed intent of the general assembly, that the chief should not be capriciously removed. It would sanction the acquisition by the board of authority, by their own disregard of the express injunction of the law, to remove the chief for political, or other reasons, in no way touching his capacity, or integrity.
The reasoning of the court of appeals (14 Mo. App. 2.97) on the question, I think unanswerable, and its conclusions are fully supported by the authorities cited in its opinion. The judgment is affirmed.
All concur.